J-S31031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: Y.A.P., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: N.N.L., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1546 EDA 2022

                 Appeal from the Decree Entered May 16, 2022
    In the Court of Common Pleas of Bucks County Orphans’ Court at No(s):
                                 2021-A9094


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED OCTOBER 4, 2022

        Appellant N.N.L. (hereinafter “Mother”) appeals from the Decree entered

in the Court of Common Pleas of Bucks County Orphans’ Court Division on

May 16, 2022, granting the Petition filed by the Bucks County Children and

Youth Social Services Agency (hereinafter the “Agency”) to involuntarily

terminate Mother’s parental rights to her minor child Y.A.P. (hereinafter

“Child”).1 Following a careful review, we affirm.

        The orphans’ court detailed the relevant facts and procedural history

herein as follows:

              Y.A.P. was born [i]n March [] 2011. See N.T. 11/05/2021,
        p. 24. Mother’s own actions were the catalysts that brought Child
        under the care of the Agency. Id. at p. 30. The initial referral of
        Child to the Agency was in October 2018, when concerns were
        raised as to Child’s welfare following an instance of alleged
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   Child was born in March of 2011.
J-S31031-22


     physical abuse at the hands of Mother. Id. As a result, Mother was
     criminally charged with and subsequently pled guilty to one count
     of Endangering the Welfare of a Child2 and one count of Simple
     Assault.3 She was sentenced to two years of probation.4 Id. at
     pp. 79-80.
            Child came into care of the Agency on October 11, 2018,
     pursuant to an Emergency Order issued by the Bucks County
     Dependency Court. Id. at pp. 73-74. A Shelter Care Order was
     entered the next day. Id. at p. 74. A subsequent dependency
     hearing occurred on November 26, 2018, wherein Child was
     adjudicated dependent. Id. Child has been in the care of the
     Agency since that date more than three and one-half years ago.
     Id.
            After Child was adjudicated dependent, the Agency sought
     to implement a Family Service Plan with the ultimate goal of
     reunifying Mother and Child. Id. at p. 75. This plan primarily
     focused on having Mother acknowledge the incident that brought
     Child into the care of the Agency, and to provide Child with the
     support she needed going forward. Id. On February 1, 2019,
     Ashley Lorenz (“Ms. Lorenz”), an Agency caseworker involved in
     this case from December 2018 until March 2019, met with Mother
     to review the Family Service Plan. Id. at pp. 65, 76. At the
     meeting, it was also requested of Mother that she provide income
     verification. Id. at p. 76. Mother refused to sign the Family Service
     Plan and was also unwilling to provide income verification. Id.
            On March 15, 2019, a meeting took place with the Agency,
     Mother, Child’s foster parents, Child’s guardian ad litem, and
     Mother's legal counsel. Id. The purpose of this meeting initiated
     by the Agency was to review the reunification objectives of the
     Family Service Plan and to discuss Child’s progress.5 Id. at pp. 76-
     77. Again, Mother refused to sign the Family Service Plan. Id. at
     p. 78.
            On April 25, 2019, Desiree Mullen (“Ms. Mullen”), a
     supervisor in the permanency division of the Agency, and Kristen
     Griego (“Ms. Griego”), the caseworker involved in this matter from
     March 2019 until June 2020, went to Mother’s residence in another
     attempt to discuss the Family Service Plan. Id. at pp. 64-65, 68,
     78. While at the residence, Ms. Mullen attempted to discuss with
     Mother the reasons for Child’s removal from her care, referring to
     the physical abuse perpetrated by Mother against Child. Id. at p.
     78. Mother, once again, refused to review the Family Service Plan.
     Id. Mother also denied that the allege[d] abuse occurred. Id. at p.
     79-80. She also accused Ms. Mullen of “overcommunicating” with
     her about changes that had occurred to the visitation schedule.

                                     -2-
J-S31031-22


     Id. Mother then proceeded to “kick [ Ms. Mullen] out of her home.”
     Id. at pp. 78-79. Later that day, Mother left a voicemail with the
     Agency stating that Ms. Mullen was no longer allowed in her home
     because Ms. Mullen had not been “understanding of her migraine
     that she had that day.” Id. at p. 81.
            On June 21, 2019, there was a meeting between Ms. Griego
     and Mother where another attempt was made to have Mother sign
     the Family Service Plan. Id. at p. 82. Mother, once again, refused
     to sign the Plan.
            In early November 2019, Mother communicated to the
     Agency that she would not meet with their workers unless her
     attorney was present at the meetings. Id. From November 2019
     into early December 2019, the Agency attempted to contact
     Mother concerning her request to meet with the Agency. Id.
     Mother was unresponsive to the Agency’s attempts to have a
     meeting. Id. However, a meeting was ultimately scheduled and
     held on December 13, 2019. At this meeting, Mother did
     acknowledge that “she needed to work on her relationship with
     [Child].” Id. at pp. 82-83. In April 2020, the Agency sent Mother
     a letter concerning the objectives of the Family Service Plan. Id.
     However, the Agency did not receive a response or any
     communication regarding the contents of its letter. Id. at p. 83.
            During the time Child has been under the care of the
     Agency, numerous therapeutic services have been offered to both
     Mother and Child.6 Id. at p. 84. One such therapist was Tedd
     Bradford (“Mr. Bradford”) of K/S Services, who remained actively
     involved in this matter from December 2019 until August 2020.7
     Id. at pp. 84, 86. Mr. Bradford’s involvement was for the purpose
     of “work[ing] on” the relationship between Mother and Child. Id.
     at p. 85. More specifically, Mr. Bradford sought to facilitate an
     apology from Mother, to Child, regarding the physical abuse
     incident that initially brought Child into the care of the Agency. An
     additional goal was having family therapy sessions between
     Mother and Child. Id. at pp. 85-87.
            On July 8, 2020, there was a meeting among Mother,
     Mother’s attorney, Mr. Bradford, and Child’s individual therapist.
     Id. at p. 88. At this meeting, the Agency explicitly informed Mother
     what must occur in order for her to be reunified with Child. Id.
     Mother was informed that in order to move forward with
     reunification, she would be required to acknowledge the past
     abuse and to apologize to Child for what happened, for the
     purpose of rebuilding trust with Child. Id. at pp. 88-89. Mother
     was also told that for family therapy sessions to commence with
     Mr. Bradford, she would be required to acknowledge and apologize

                                     -3-
J-S31031-22


     for the abuse so that Child would feel comfortable attending family
     therapy sessions with Mother. Id. at p. 99. While Mother initially
     agreed to engage in reunification therapy with Child, during an
     August 14, 2020 home visit, Mother recanted her agreement and
     told the Agency that she would not write an apology letter because
     she did not feel comfortable putting anything in writing. Id. at pp.
     90-91.
            At a September 3, 2020 meeting with Mr. Bradford, Child’s
     individual therapist, and Mother, Mother was once again, explicitly
     told that she needed to be honest with Child about the physical
     abuse, and that she needed to apologize to Child. Id. at p. 91.
     Mother purportedly replied that she had already agreed to
     apologize to Child and that “she didn’t understand why the issue
     was continuing to be brought up.” Id. at p. 92. On January 12,
     2021, there was a virtual meeting among the Agency's clinical
     team, Mother, and Mother’s attorney. Id. at p. 94. The Agency,
     yet again, explained to Mother that she needed to acknowledge
     the past abuse, provide Child with an apology, and provide
     assurances to Child that it would not happen again. Id. At this
     meeting, Mother indicated that if Laura Reynolds (“Ms.
     Reynolds”), another family therapist at K/S Services, believed that
     an apology was necessary to move forward, then Mother would
     provide the apology. Id. at p. 94.
            During a February 19, 2021 telephone call between Mother
     and the Agency, it was reiterated that in order to move forward
     with the goal of reunification, Mother needed to acknowledge the
     abuse, apologize to Child, and assure Child that it would not
     happen again. Id. at p. 95. Despite Mother stating that she was
     ready to apologize, Mother failed to provide an apology to Child.
     Id. Approximately one month later, on April 13, 2021, Mother
     lamented “about how everybody wants her to apologize to [Child]
     but no one... has ever apologized to her for the things that [have
     been] said to her.” Id. at pp. 95-96.
            On April 22, 2021, Child’s case was transferred to Deborah
     Selby (“Ms. Selby”), a caseworker in the Agency’s permanency
     division. Id. at pp. 134-35. At that point, the Agency was still
     considering two options with regard to permanency for Child; that
     is, reunification with Mother or adoption. Id. at p. 135. Ms. Selby
     was also aware that the Agency was requiring Mother to
     acknowledge and take ownership of the physical abuse that she
     had directed toward Child. Id. at p. 137.
            On April 29, 2021, Mother told Ms. Selby that she was not
     to contact her by phone, and that instead, Ms. Selby should only
     contact her via email, with Mother’s attorney copied on the

                                    -4-
J-S31031-22


     communications. Id. at p. 138. Mother also banned Ms. Selby from
     entering her residence. Id. At the time Ms. Selby took over the
     case, Mother was scheduled for visitation once a week for four
     hours, with family therapy facilitated by Ms. Reynolds to occur
     during the last hour of the visit. Id. at pp. 139-40. In April 2021,
     Mother attended three out of the four visitations offered. Id. at p.
     141. From May 2021 to September 2021, Mother only attended
     seven of the 20 visitation opportunities offered. Id.
            In early May 2021, a conference was held among various
     members of the Agency to discuss the direction of Child’s case,
     since it had been nearly three years since Child had come into the
     care of the Agency, and little progress toward reunification had
     been made on the case. Id. at p. 170. On May 7, 2021, the Agency
     sent an email to Mother’s attorney, indicating that the Agency
     would support the goal of reunification if Mother “would agree to
     acknowledge, take ownership of the abuse, apologize to [Child]
     and reassure her that this abuse would not occur again. (The
     Agency) offered that this could be done in the presence of [Child's
     guardian ad litem].” Id. at pp. 171-72. The Agency proposal was
     articulated as follows:

         Good Afternoon [Mother’s attorney]:

         I have spoken with [the Agency] and I am authorized to
         make the following proposal to you on behalf of your
         client, [Mother].

         For almost the entirety of this case, the Agency has
         advised you and previous counsel in correspondence and
         your client and her attorneys, during court proceedings,
         that there were two things that [Mother] would need to
         do for the Agency to support reunification with [Child].

         The first was for her to unconditionally apologize to
         [Child] for what she did. The second was to provide
         assurances to [Child] that she would never do anything
         inappropriate again. [Mother] was never willing to do so.

         At this point in time the Agency prepares to make the
         proposal one last time and here are the specifics:

              1. An in-person meeting will be set up between
              [Mother], [Child], [Child’s guardian ad litem] and
              no one else at a neutral location.

                                    -5-
J-S31031-22


            2. There will be no discussion, no questions, no
            comments and no statements other than what
            [Mother] will say to [Child].
            3. [Child] will be told, before the meeting, that
            [Mother] wants to say some things to her and it is
            expected that she will listen.
            4. [Child] will be told, before the meeting, that she
            will be unable to ask any questions or make any
            comments, as will her mother.
            5. [Mother] will say the following and only the
            following: “[Child] I have thought carefully and I
            want to say two things to you — First, I am truly
            sorry that I have hit you in the past. Second, I
            promise that I will never hit you again with my
            hands or anything else.”
            6. After this statement is made, all parties will leave
            the meeting.
         If [Mother] is in agreement and follows through, the
         Agency will recommend to the Court that [Child] be
         returned to [Mother's] custody and that the case be
         closed.

     See Exhibit CY5. Mother’s counsel responded to the email that
     Mother was unwilling to participate in the scenario proposed by
     the Agency. N.T. 11/05/2021, p. 173. Thereafter, on August 30,
     2021, the Agency filed a petition to terminate Mother’s Parental
     Rights and Duties pursuant to Sections 2511(a)(2), (5), and ( 8)
     of the Adoption Act.
            While the Agency’s petition was pending, Mother continued
     to be offered visits with Child. During a September 24, 2021
     visitation between Mother and Child, Patricia Samuel (“Ms.
     Samuel”), a case aide for the Agency, observed and memorialized
     the following interaction between Mother and Child8:

              [Mother] was on time for the visit. Upon this
              worker's arrival, [Mother] and her two children,
              [Child’s Sister] and [Child’s Brother] came
              downstairs so that this worker could take them to
              the supermarket.

              While in the supermarket, [Mother] purchased food
              and snacks for the children and the following
              dialogue took place. [The Child who is the subject


                                    -6-
J-S31031-22


              of these proceedings] said: I didn't get one.
              Referring to a bag of donuts.

              [Mother] replied: Where do you live? And then she
              repeated: Where do you live?

              [Child] replied: With you. [Mother] then replied:
              No, you don’t. You live with [a foster family]. The
              food that I’m buying are for them, referring to
              [Child’s Sister] and [ Child’s Brother], because they
              live with me. You should be asking [your foster
              family] to buy your snacks because they are getting
              child support from me along with money from the
              Agency. Be grateful you’re getting this bag of
              [donuts].

              While on the way back, [Mother] mentioned an
              upcoming TPR hearing, and the following dialogue
              took place. [Mother] stated: [Child], do you want to
              come back home with me or do you want to be
              adopted? [Child] replied: Be adopted.

              …

              [Mother] replied: That’s okay. You go ahead and let
              them adopt you. I bet the Agency didn't tell you
              that when you are adopted, you won't see me or
              your sister and brother again. You are running
              around, acting like you are crazy and telling these
              people that you are scared to come home. Did you
              think about this -- do you think about how this is
              affecting your sister and brother?

              Okay. You keep listening to these people and letting
              them tell you that if you are adopted you will be
              able to see your mother and siblings. These people
              don’t care about you, and I keep telling you that.
              Oh, and just so you know, you are just a paycheck
              to them. Wait until they adopt you and they are no
              longer receiving money from you or the Agency. Do
              you see how you are dressed now? Is that what the
              fuck you want. Tell them be careful what they wish
              for and you need to be careful of what you wish for.
              Oh, and if you think that you are going to be

                                      -7-
J-S31031-22


              adopted and still be able to come home--come to
              my house, you got me fucked up. Since you don’t
              give a fuck, guess what? I don’t give a fuck either.

              [Ms. Samuel] said: [Mother], just so you know, I’m
              going to have to document this conversation.
              [Mother] replied: Go ahead. I don't give a fuck. I
              want you to tell them exactly what I said. I might
              write Debbie a letter.

              When we arrived back to [Mother’s] house, [Child’s
              Sister] was crying. Mother stated: Why are you
              crying? Turn around and show your sister
              [(referring to Child)] your tears. Do you see any
              tears on her face?

              [Child’s Sister]: Mommy, please give [Child] one
              more chance. And [Mother] replied: I’m not keeping
              [Child] from coming home. Why don't you ask her
              why she’s not coming home.

              [Child's Sister] replied: [Child] will you please
              change your mind and come home? And [Child]
              replied: Maybe. [Child's Sister]: Mommy, she said
              maybe.

              [Mother] replied: Is that answer good enough for
              you? [Child’s Sister] replied: Yes. [Mother] said:
              This will be the last visit. I do not want any more
              visits.

              [Ms. Samuel] asked [Child’s Sister] and [Child’s
              Brother] to give their sister [(Child)] a hug and a
              kiss. Once [Ms. Samuel and Child] left, [Ms.
              Samuel] spoke to [Child] to help her unpack what
              just happened. [Child] yelled out: No child should
              be afraid to get hit by their mother.

              This worker continued talking to [Child] and allowed
              her to vent. This worker drove [Child] to McDonald's
              and she ate dinner before returning to her foster
              home.




                                     -8-
J-S31031-22


              Upon arrival at the foster home, this worker briefed
              [Child's foster mother] so that she could have a talk
              with [Child] if necessary.

     N.T. 11/05/2021, pp. 55-62.

           Evidentiary hearings regarding the termination of Mother's
     Parental Rights took place on November 5, 2021, January 24,
     2022, March 30, 2022, and April 26, 2022.9 During the course of
     the hearings, the Court heard evidence from Agency caseworkers,
     social workers, a family therapist, a former foster parent, and
     Mother.10 On May 12, 2022, this Court signed a Decree
     terminating Mother's Parental Rights and Duties concerning Child.
     On June 9, 2022, Mother filed a timely Notice of Appeal to the
     Superior Court from our May 12, 2022 Decree.
     ____

     2 18 Pa. C.S. § 4304(a)(1).
     3 18 Pa. C.S. § 2701(a)(1).
     4 Mother pled guilty to these charges on September 17, 2019. See

     N.T. 11/05/2021, p. 80; see also Criminal Docket number CP-09-
     CR-0002145-2019.
     5 During this meeting, a miscommunication occurred between

     Mother and Ms. Lorenz. During the meeting, Ms. Lorenz
     referenced an incident where Child made statements about
     wanting to harm herself. Ms. Lorenz made these statements with
     the belief that the foster care agency had previously relayed this
     information to Mother; however, it had not. Mother became
     understandably upset and subsequently “accused Ms. Lorenz of
     being a liar and that she was providing gross miscommunication
     and that she did not want to work with her.” N.T. 11/05/2021, p.
     77. Ms. Lorenz was subsequently removed from the case.
     6 In addition to having an individual therapist and a family

     therapist, Child received trauma-focused cognitive behavioral
     therapy and wrap-around services from several different service
     providers, beginning in October 2018. N.T. 11/05/2021, pp. 123-
     27.
     7Mother subsequently requested that Mr. Bradford be removed

     because she felt “it was a waste of time, he was dragging his feet
     with starting the family therapy sessions and that he didn't
     communicate enough with her.” Id. at p. 86.
     8 Mother has two additional children, a 4-year-old son and an 8-

     year-old daughter, who are not in the custody or care of the
     Agency.

                                      -9-
J-S31031-22


      9 Mother sought, and was granted, a continuance of the January
      24, 2022 Hearing because the individual who was to watch her
      two younger children was exposed to COVID-19, and, as a result,
      she did not have childcare. Mother failed to appear at the April 26,
      2022 Hearing, apparently out of fear of being arrested on an
      outstanding Domestic Relations bench warrant. N.T. 04/26/2022,
      p. 5.
      10 Mother participated in her direct examination at the March 30,

      2022 hearing; however, she was not cross-examined by other
      interested parties due to her failure to appear at the April 26, 2022
      hearing. We further note that facts of record pertinent to the
      needs and welfare of Child are recited throughout Sections IVb
      and IVc of this Opinion, pages 14-22.

Orphans’ Court Opinion, filed 7/7/22, at 1-10.

          The orphans’ court granted the Agency’s termination petition pursuant

to 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8) and (b). Mother filed her Concise

Statement of Matters Complained of on Appeal on June 9, 2022, and the

orphans’ court filed its Opinion pursuant to Pa.R.A.P. 1925(a) on July 7, 2022.

      On appeal, Mother presents the following issues for this Court’s review:

      1. Did the trial court erroneously grant Bucks County Children &
         Youth Social Services Agency's petition to involuntarily
         terminate the parental rights of Appellant pursuant to 23 Pa.
         C.S. § 2511(a)(2) when the Agency failed to prove the grounds
         thereunder by clear and convincing evidence?

      2. Did the trial court erroneously grant the Agency’s petition to
         involuntarily terminate the parental rights of Appellant
         pursuant to 23 Pa. C.S. §2511(a)(5) when the Agency failed to
         prove the grounds thereunder by clear and convincing
         evidence?

      3. Did the trial court erroneously grant the Agency’s petition to
         involuntarily terminate the parental rights of Appellant
         pursuant to 23 Pa. C.S. § 2511(a)(8) when the Agency failed
         to prove the grounds thereunder by clear and convincing
         evidence?


                                      - 10 -
J-S31031-22


      4. Did the trial court erroneously move its inquiry to the needs
         and welfare of the child pursuant to 23 Pa. C.S. §2511(b) and
         erroneously find that termination would best meet said needs
         and welfare when the Agency failed to prove grounds for
         involuntary termination of parental rights pursuant to the
         grounds alleged under 23 Pa. C.S. § 2511(a)(2), ( 5) and ( 8)
         by clear and convincing evidence?

      5. Did the trial court erroneously find that the needs and welfare
         of the child as contemplated under 23 Pa. C.S. §2511(b) were
         best met by terminating the parental rights of Appellant?

Brief for Appellant at 5.

      In support of her first claim, Mother states that she completed her

probation and has remedied the abuse which caused Child to be removed from

her care. She believes her reformation is evident in the fact that she is caring

for her other two children and “no abuse continues toward Child.” Brief for

Appellant at 15. She explains one of the therapists who had worked with the

family, Laura Reynolds, LCSW, testified that “she (Ms. Reynolds) did not want

to orchestrate an apology because it would not be true.” Id. (citing N.T.

3/30/22, at 85-86). Appellant stresses that Ms. Reynolds also testified Child

seems to enjoy Mother’s company and that she believed further family therapy

would be useful. Id. (citing N.T., 3/30/22 at 100, 114).

       In her next two issues, Mother asserts the Agency failed to prove the

grounds for termination under Subsections (a)(5) and (8) of Pa.C.S.A. § 2511.

Mother reiterates that the reason for the Child’s removal, the physical abuse,

no longer exists. She also relies upon Ms. Reynolds’ observations that Child

was affectionate with her siblings during visits, did not appear fearful of


                                     - 11 -
J-S31031-22


Mother, and would benefit from additional therapy. Brief for Appellant at 17-

19.

      In support of her final two issues, Mother posits the orphans’ court erred

when engaging in an analysis under 23 Pa.C.S.A. § 2511(b), because the

Agency had failed to prove grounds for termination under Section 2511(a).

She argues that ending contact between Mother and Child and between Child

and her two siblings would fail to serve Child’s needs and welfare. Brief for

Appellant at 19-21.

      This    Court’s   standard    of    review    of      a   ruling   on   the

involuntary termination of parental rights is as follows:

      [A]ppellate review is limited to a determination of whether the
      decree of the termination court is supported by competent
      evidence. This standard of review corresponds to the standard
      employed in dependency cases, and requires appellate courts to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record, but it does not
      require the appellate court to accept the lower court's inferences
      or conclusions of law. ... An abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion; we reverse for an abuse of discretion “only
      upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill will.” ... “We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings.” However, “[w]e must
      employ a broad, comprehensive review of the record in order to
      determine whether the trial court’s decision is supported by
      competent evidence.”

In re Adoption of C.M., 255 A.3d 343, 358-59 (Pa. 2021) (citations omitted).

      When considering a petition to terminate parental rights, an orphans’

court must balance a parent’s fundamental “right to make decisions


                                     - 12 -
J-S31031-22


concerning the care, custody, and control” of his or her child with the “child's

essential needs for a parent’s care, protection, and support.” Id., at 358. The

court also must consider Subsections 2511(a) and (b) independently:

           Termination of parental rights is controlled by statute. See
      23 Pa.C.S.A. § 2511[.] Our case law has made clear that
      under Section 2511, the court must engage in a bifurcated
      process prior to terminating parental rights. Initially, the focus is
      on the conduct of the parent. The party seeking termination must
      prove by clear and convincing evidence that the parent's conduct
      satisfies the statutory grounds for termination delineated
      in Section 2511(a). Only if the court determines that the parent’s
      conduct warrants termination of his or her parental rights does
      the court engage in the second part of the analysis pursuant
      to Section 2511(b): determination of the needs and welfare of the
      child under the standard of best interests of the child. One major
      aspect of the needs and welfare analysis concerns the nature and
      status of the emotional bond between parent and child, with close
      attention paid to the effect on the child of permanently severing
      any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (case citations omitted).

      Our Supreme Court has explained:

      [T]he burden of proof is upon the party seeking termination to
      establish by “clear and convincing” evidence the existence of the
      statutory grounds for doing so. “[C]lear and convincing evidence
      is defined as testimony that is so ‘clear, direct, weighty, and
      convincing as to enable the trier of fact to come to a clear
      conviction, without hesitance, of the truth of the precise facts in
      issue.’”

In re Adoption of C.M., 255 A.3d at 358 (citations omitted).

      Where the orphans’ court terminates parental rights pursuant to

multiple subsections of the Adoption Act, this Court need only agree with the

orphans’ court as to any one subsection of Section 2511(a), as well as Section

2511(b), to affirm a termination of parental rights. In re Adoption of C.J.P.,

                                     - 13 -
J-S31031-22


114 A.3d 1046, 1050 (Pa.Super. 2015). As previously stated, the orphans’

court    herein   terminated   Mother’s    parental   rights under   Subsections

2511(a)(2), (5), (8), and (b).       We will analyze the court’s decision to

terminate pursuant to Subsections 2511(a)(2) and (b), which provide as

follows:

        (a) General Rule.—The rights of a parent in regard to a child
        may be terminated after a petition filed on any of the following
        grounds:

        ***

        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without essential
        parental care, control or subsistence necessary for his physical or
        mental well-being and the conditions and causes of the incapacity,
        abuse, neglect or refusal cannot or will not be remedied by the
        parent.

        ***

        (b) Other considerations.—The court in terminating the rights
        of a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights
        of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

        With regard to termination under Section 2511(a)(2), this Court has

determined:




                                      - 14 -
J-S31031-22


      [T]he following three elements must be met: (1) repeated and
      continued incapacity, abuse, neglect or refusal; (2) such
      incapacity, abuse, neglect or refusal has caused the child to be
      without essential parental care, control or subsistence necessary
      for his physical or mental well-being; and (3) the causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).

      “The grounds for termination due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal[,] as well as incapacity to perform

parental duties.” In re S.C., 247 A.3d 1097, 1104 (Pa.Super. 2021) (citation

omitted).

      [W]hen a parent has demonstrated a continued inability to
      conduct his [,or her] life in a fashion that would provide a safe
      environment for a child, whether that child is living with the parent
      or not, and the behavior of the parent is irremediable as supported
      by    clear    and     competent      evidence,    the   termination
      of parental rights is justified.” “A parent's vow to cooperate, after
      a long period of uncooperativeness regarding the necessity or
      availability of services, may properly be rejected as untimely or
      disingenuous.

Id. at 1105 (citation omitted).

      In the instant case, we first address whether the orphans’ court abused

its discretion by terminating Mother’s parental rights pursuant to 23 Pa.C.S.A.

§2511(a)(2). The court has determined that Mother’s refusal to act in an

appropriate and reasonable parental capacity toward Child, and her refusal to

remedy the situation, has caused Child to have been without essential parental


                                     - 15 -
J-S31031-22


care. Orphans’ Court Opinion, filed 7/7/22, at 15. The court notes that Mother

refused on three occasions to review and sign the Family Service Plan and

repeatedly      “obstinately     and    inexplicably   refused   to   provide   the

acknowledgement, apology, and assurances necessary to promote rebuilding

trust with Child, so that a loving parent-child relationship could be promoted

and restored.” Id. at 16.2

        The orphans’ court also stresses Mother’s refusal to cooperate with

school officials’ repeated requests to complete an evaluation has prevented

Child from having access to necessary educational services. Id. at 16-17.

The court concludes:

               We heard no credible, reasonable explanations for Mother’s
        failure to comply with the Agency’s proposed Family Service Plan,
        her failure to acknowledge the abuse, her refusal to provide Child
        with an apology, and her refusal to provide assurances to her
        understandably anxious Child that it would not happen again. Nor
        did we hear a reasonable explanation for Mother’s failure to sign
        the educational evaluation forms so that Child has access to the
____________________________________________


2   Significantly, the orphans’ court explained:

               We want to be clear that we are not holding that a parent
        must necessarily follow every dictate of the Agency in order to
        avoid termination of parental rights. In this case, the reunification
        predicate of acknowledgement, apology, and assurance was a
        reasonable consensus decision of mental health professionals
        which was intended to address the clear needs and welfare of
        Child- emotionally as well as physically. Mother’s continued failure
        to cooperate with reasonable Agency directives was harmful to
        Child in multiple significant ways, including Child’s needs for
        stability and security, and for a relationship with Mother which
        would be built upon a foundation of trust and love.

Orphans’ Court Opinion, filed 7/7/22, at 16 n. 12.

                                          - 16 -
J-S31031-22


        educational services she requires. Mother’s continued refusal to
        perform even the most basic parental duties regarding Child has
        been to the detriment of not only Child’s educational well-being,
        but to her emotional health as well. Accordingly, based on the
        evidence and testimony provided, and consistent with pertinent
        statutory and decisional law, we found that there was ample
        evidence which clearly and convincingly compelled us to terminate
        Mother's parental rights as to Child, pursuant to Section
        2511(a)(2).

Orphans’ Court Opinion, filed 7/7/22, at 17.

        Our review of the record supports the orphans’ court’s findings. Ms.

Mullen testified that when she began working on this case in 2019, the primary

objective of her fellow caseworkers and her was reunification. Most vital to

this objective was Mother’s need to accept responsibility for the abuse she

perpetrated upon Child and to develop an understanding of the impact it had

had upon Child. N.T., 11/5/21 at 72-73. While the testimony of therapist

Laura Reynolds (N.T., 3/30/22, at 68-173) suggests that Mother did make

some progress toward reunification with Child, we agree with the orphans’

court, sitting as the factfinder, that Mother has failed to demonstrate

consistent improvement.3


____________________________________________


3   The orphans’ Court stated:

        Ms. Reynolds expressed her opinion that during therapy sessions
        she facilitated with both Mother and Child present, trust and
        communication had improved in 2020-2021. Given Ms. Reynold’s
        apparent view of her role as an advocate for Mother, and given
        the overwhelming evidence which contradicted her opinion, we
        found her testimony to be unpersuasive.

Orphans Court Opinion, filed 7/7/22, at 20, n. 13.

                                          - 17 -
J-S31031-22


      At meetings which occurred on February 1, 2019; March 15, 2019; April

25, 2019; June 21, 2019; December 13, 2019; and in a letter in April of 2020,

the Agency, through various caseworkers, attempted to have Mother review

and execute the Family Service Plan, although she refused. Id. at 65, 76-83.

Indeed, Mother admits “there were times throughout the pendency of this

matter when Mother refused to sign the Agency’s Family Service Plans.”

However, Mother makes numerous excuses for her refusals, including being

upset at learning Child had threatened to harm herself in one instance and

suffering from a migraine at another time. See N.T. 3/30/22, at 176-199;

Brief for Appellant at 7-8.

      Mother also admits she sees no need to apologize according to what she

characterizes as a “pre-written script,” and instead claims she stated

repeatedly to caseworkers that she would apologize in a “therapeutic setting.”

Brief for Appellant at 9-10. She also represents that she would only apologize

if Ms. Reynolds thought an apology was necessary.         N.T. 11/5/21, at 94.

Notwithstanding, Mother does not deny that she never made atonement. This

evinces that Mother continues to see her noncompliance as nothing more than

a refusal to follow a “script”; however, her inaction is a barrier to her ability

to move forward in developing a trusting and loving relationship with Child.

      The record further demonstrates that Mother’s repeated and continued

neglect and refusal to comply with the Agency’s permanency goals, as well as

her failure to accept responsibility for her role in Child’s physical, mental and


                                     - 18 -
J-S31031-22


emotional injuries, have resulted Child being without essential parental care,

control,   or   subsistence      necessary     for   her   physical   or   mental   well-

being. See 23 Pa.C.S.A. § 2511(a)(2); In re Adoption of M.E.P., 825 A.2d

at 1272. Further, the conditions and causes of Mother’s neglect and refusal

cannot or will not be remedied. See id. Ms. Mullen testified that she believes

she and her colleagues did everything they could to work towards reunification

between Mother and Child. N.T. 11/5/21, at 97.

       Indeed, Mother’s refusal to accept responsibility for her past actions and

repair her relationship with Child is reflected in her own arguments before this

Court.     Mother posits that Child’s difficulties most likely stem from the

behavior of others, including the Agency and Child’s current foster parents.

Additionally, Mother suggests that Child may have suffered physical abuse

from someone else when she was four years old and that this abuse is

responsible for her anxiety. Mother also complains she was not granted a

concession to attend the final hearing in this matter virtually, because she

feared she would be arrested on an outstanding warrant related to child

support, which resulted in many aspects of “her side of the story” lacking in

the record.4 Brief for Appellant at 10-11.


____________________________________________


4We note that Mother presented her direct testimony at the March 30, 2022.
The orphans’ court rightly explained its reasons for continuing with the hearing
as follows:

(Footnote Continued Next Page)


                                          - 19 -
J-S31031-22


       We also do not find persuasive or relevant Mother’s repeated references

to the fact that she is parenting her other two minor children. This Court’s

focus herein is on the needs and welfare of Child whom she has plead guilty

to abusing, a crucial fact Mother is unwilling to acknowledge. The manner in

which Mother parents Child’s siblings is inapposite to a determination of

whether Mother has taken the steps necessary for reunification with Child.

       Based on the foregoing, we discern no abuse of discretion by the

orphans’ court in concluding Mother’s conduct warranted termination pursuant

to Section 2511(a)(2).

       Next, we consider whether termination was proper under Section

2511(b). Section 2511(b)

       focuses on whether termination of parental rights would best
       serve the developmental, physical, and emotional needs and
       welfare of the child.” ... “Section 2511(b) does not explicitly
       require a bonding analysis and the term ‘bond’ is not defined in
       the Adoption Act. Case law, however, provides that analysis of the
       emotional bond, if any, between parent and child is a factor to be
       considered as part of our analysis.




____________________________________________


       So I do want to say, though, it is very, very regrettable that
       Mother chose—made an active choice not to be here today. And
       at this point, everyone understand, the [c]ourt cannot be and will
       not be complicit in the fugitive status of an individual, and that’s
       what I was being asked to do, to allow her to testify virtually. That
       would absolutely render the [c]ourt complicit in the fugitive
       status. I will not do that.

N.T., 4/26/22, at 31.

                                          - 20 -
J-S31031-22


In re K.R., 200 A.3d at 969, 982 (Pa.Super. 2018) (en banc) (citation

omitted).


       [I]n addition to a bond examination, the trial court can equally
       emphasize the safety needs of the child, and should also consider
       the intangibles, such as the love, comfort, security, and stability
       the child might have with the foster parent. Additionally, ... the
       trial court should consider the importance of continuity of
       relationships and whether any existing parent-child bond can be
       severed without detrimental effects on the child.

Id. (citation omitted).

       The extent of any bond analysis necessarily depends upon the

circumstances of each, particular case. In re K.Z.S., 946 A.2d 753, 762-63

(Pa.Super. 2008). A court should consider “whether a parent is capable of

providing for a child's safety and security or whether such needs can be better

met by terminating a parent’s parental rights.” Interest of L.W., 267 A.3d

517, 524 (Pa.Super. 2018).

       In addition, our Supreme Court has stated “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d 251, 268 (Pa. 2013).          “In weighing the

difficult factors discussed above, courts must keep the ticking clock of

childhood ever in mind. Children are young for a scant number of years, and

we have an obligation to see to their healthy development quickly.” Id. at

269.




                                     - 21 -
J-S31031-22


     Here, the orphans’ court found that Child has been in placement for over

three years and with her foster family since February of 2019.          Child has

conveyed to her guardian ad litem a “steadfast desire” not to be returned to

Mother and a desire for her counsel to advocate for that outcome “any and

every way possible.” Orphans’ Court Opinion, filed 7/7/22, at 21 (citing N.T.,

11/05/21, at 30).       Child considers her foster parents “mom and dad,” and

they support her in her schoolwork, ensure she receives medical treatments,

and enable her to build friendships. The orphans’ court also stressed the fear

Child harbors at the thought of being returned to Mother. Id. at 22.          The

orphans’ court concluded:

            Regrettably, the record is replete with clear and convincing
     evidence that Mother has not made sufficient reasonable or
     responsible strides toward adequately being able to parent Child.
     Mother’s continued unwillingness and refusal to place Child’s
     needs over her own, and to take the steps necessary to reunify
     with Child, are of great concern. When these considerations are
     taken into account, along with Child’s needs for permanence and
     stability, this Court is constrained to firmly conclude that it is in
     the best interests of Child to grant the Agency’s Petition to
     Terminate Mother’s Parental Rights.

Opinion at 22-23.

     The    certified    record   supports     the   orphans’   court   conclusion

that termination was proper under Subsection 2511(b).           Mother admittedly

has refused to cooperate with the Agency in furthering the goals set forth in

the Family Service Plan, and instead she has made numerous excuses for her

refusal to apologize to Child for her past conduct. Rather than work toward

fostering a bond with Child, Mother’s words and actions have caused

                                      - 22 -
J-S31031-22


dissension as is evidenced by the profanity-laced exchange documented by

Ms. Samuel; during a supervised visit, Mother refused to purchase the snacks

for Child as she was buying for her other children, told Child that she is only

a source of money for her foster parents, and placed the blame for Child’s

situation and that of her siblings squarely on Child’s shoulders. N.T., 11/5/21,

at 54-62.

      Furthermore, in lieu of ensuring Child’s educational potential is

maximized, Mother has inexplicably thwarted school officials’ attempts on

multiple occasions to put her in a proper placement, which would necessitate

testing her as a gifted child. N.T. 11/5/21, at 184-187.

      Finally, Child is happy with her current foster family who has provided

for her educational, medical, physical, and emotional needs and has

attempted, unsuccessfully, to work with Mother to facilitate visitation and

phone calls. Id. at 192, 200, 204. The family continues to be an adoptive

resource for Child.   Id. at 192; N.T., 3/30/22, at 7. On this record, we

conclude    the   orphans’    court    did     not   abuse      its   discretion   in

finding termination of Parents’ parental rights was      consistent    with   Child's

developmental,    physical,   and   emotional    needs    and    welfare   pursuant

to Section 2511(b).

     Accordingly, because we conclude that the orphans' court did not abuse

its discretion by involuntarily terminating Mother's parental rights to Child




                                      - 23 -
J-S31031-22


pursuant to Section 2511(a)(2) and (b), we affirm the Decree of the orphans’

court.

         Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2022




                                   - 24 -